                  Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 1 of 62
No objections to this Report and Recomendation (the "R&R") have been filed, and I therefore review it for clear error.
Finding none, I adopt the R&R as the decision of the Court. The Commissioner's motion is GRANTED and
Plaintiff's motion is DENIED. The case is hereby remanded to the Commissioner for further proceedings consistent
                                                     with the R&R and pursuant to sentence four of 42 USC 405(g).
                                                         The Clerk of Court is respectfully directed to terminate the
                                                    pending motions (Docs. 22, 32) and remand the case.




                                                         5/1/19
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 2 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 3 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 4 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 5 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 6 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 7 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 8 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 9 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 10 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 11 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 12 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 13 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 14 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 15 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 16 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 17 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 18 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 19 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 20 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 21 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 22 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 23 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 24 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 25 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 26 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 27 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 28 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 29 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 30 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 31 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 32 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 33 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 34 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 35 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 36 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 37 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 38 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 39 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 40 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 41 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 42 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 43 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 44 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 45 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 46 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 47 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 48 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 49 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 50 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 51 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 52 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 53 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 54 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 55 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 56 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 57 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 58 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 59 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 60 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 61 of 62
Case 7:15-cv-05141-CS-LMS Document 46 Filed 04/12/19 Page 62 of 62
